Citation Nr: 1751198	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-47 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thoracic spine degenerative disc disease.  

2.  Entitlement to an initial compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from November 1943 to December 1945; from March 1948 to September 1952; and from February 1958 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA) which recharacterized the service-connected thoracic spine disability as thoracic spine degenerative disc disease; increased the rating for that disability from 0 to 10 percent, effective July 7, 2011; and established service connection for allergic rhinitis; and assigned a 0 percent rating for that disability, effective April 23, 2012.  In June 2017, the Board remanded the issues of increased ratings for both the thoracic spine disability and the allergic rhinitis to the Agency of Original Jurisdiction for additional development of the record.  


REMAND

In the June 2017 Remand instructions, the Board directed that the Veteran was to be scheduled for VA examinations to assess the current nature and severity of the service-connected thoracic spine and allergic rhinitis disabilities.  The requested VA examinations were neither scheduled nor conducted.  The Agency of Original Jurisdiction's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Schedule the Veteran for a VA spine examination to assist in determining the current severity of the service-connected thoracic spine degenerative disc disease.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Provide ranges of motion for passive and active motion of the thoracic spine.  The examiner should state whether there is any additional loss of thoracic spine function due to painful motion, weakened motion, excess motion, fatigability, or incoordination.  

(b)  Indicate whether, and to what extent, the Veteran experiences functional loss of the spine due to pain or any other symptoms during flare-ups or with repeated use.  

(c)  Note any incapacitating episodes associated with the thoracic spine disability.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  

(d)  Specifically address the impact of the thoracic spine disability on the Veteran's vocational pursuits.  

2.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of the service-connected allergic rhinitis.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Specifically note the presence of any nasal polyps and state whether there is greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  

(b)  Specifically address the impact of the allergic rhinitis disability on the Veteran's vocational pursuits.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

